DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office correspondence.
This application is a continuation of U.S. application Ser. No. 15/614,131, filed June 5, 2017 and now U.S. Patent 10,740,348.

STATEMENT for 35 USC 101 Under significantly more than the abstract idea.
Regarding claim 1, claim 1 recites a system comprising a series of steps performed by a computer, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a system/technique for “an application programming interface (API) for providing one or more of creation, access and management of entities within a knowledge space, wherein the knowledge space is shared by all users of the API and access to the knowledge space and creation and management of entities therein is provided by a predetermined set of operations” is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  
The claim recites the combination of additional elements of a hypergraph transfer protocol (HGTP), for facilitating communication between the one or more client applications and one or more knowledge representation server entities responsive to a client application request for one or more of creation, access and management of one or more entities within the knowledge space, wherein the client application request includes an initialize session API operation for a specific one or more entities that is received by a first knowledge representation server entity that does not manage the specific entity in the knowledge space, the first knowledge representation server entity forwarding via the HGTP the specific entity call to a second knowledge representation server entity which does manage the specific entity within the knowledge space, the second knowledge representation server entity responding to the received specific entity call whereby upon receipt of the specific one or more entities by the one or more client applications the session is completed by a finalize session API operation; and further wherein the first and second knowledge representation server entities are non-dynamically bound to specific first and second physical server devices.
These additional elements recites a specific manner of an entity management within the knowledge space, resulting representation approach enables connection of heterogeneous forms of scientific information to greatly accelerate the research process and provides a collaborative approach for building shared knowledge representations for systems of high complexity and large scale.
Thus, the claim is eligible because it is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  
Therefore, independent claim 1 and independent claims 10 and 18 as well as its dependent claims 2 - 9, 11 – 17, 19 and 18, 20, respectively, are eligible under 
35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination and in light of the prior arts made of record, claims 1 – 20 are allowed.
The closest prior arts of record consist of the combination of U.S. Patent Application Publication 2014/0122228 A1 issued to Kelly Wical (“Wical”) and in view of U.S. Patent Application Publication 2007/0105627 A1 issued to Thomas Campbell (“Campbell”).
Wical teaches a system for connecting one or more client applications running on one or more clients with one or more knowledge representation servers (see abstract: system having one or more servers operable to handle retail data can receive content including customer data and product data. The system can perform competitive analysis between products from different sources and include the results in the recommendations and perform a vertical analysis of consumable products to provide recommendations for tools or products that can be used in connection with the consumable products), the system comprising: 
an application programming interface (API) (Para [0021 and 0033]: All of these areas can be easily accessed in the emergent data processing system via its API calls and application programming interface or API); and 
a hypergraph transfer protocol (HGTP), for facilitating communication between the one or more client applications and one or more knowledge representation servers responsive to a client application request (Figures 12, 13 and 14 and items 1240, 1340, 1440 and 1450); and 
wherein the client application request includes an API call for a specific entity that is received by a first knowledge representation server that does not manage the specific entity, the first knowledge representation server forwarding the specific entity call to a second knowledge representation server via the HGTP (Para [0092]: The process can use feedback processing because some results can be circular. For example, one agent could be build that does nothing more than try to locate any items that have the similar brand as an input item, but are more expensive. This agent could call other APIs (agents) that return results, and filter out any that do not meet its requirements. In this way, as new agents are built, they continue to find new ways of locating the requested items for this agent).
Wical further teaches hyper-graph structure in Para [0004 – 0005]: The content can be stored into a suitable structure, such as a hyper-graph, in one or more of servers. Any portion of the hyper-graph can be selected (a sub-graph) based on a particular customer, a particular product, or any definable combinations of data in the hyper-graph, and content in the selected portion can be used to generate a new, organized structure, such as a personal catalog of products and related content for a customer. The content can be stored into a suitable structure, such as a hyper-graph, in one or more of the servers. A portion of the hyper-graph can be selected (a sub-graph) based on a particular customer, a particular product, or any definable combinations of data in the hyper-graph, and content in the selection portion can be compared to other structures, or used to find similar sub-graphs within the hyper-graph). 
Campbell teaches HGTP in (Para [0035 and 0037].  Generates a HGTP request to the viral download server and the server replies with HGTP response indicating the state).
The combination of the above-mentioned prior arts do not explicitly teach the reminder of the claim, wherein the client application request includes an initialize session API operation for a specific one or more entities that is received by a first knowledge representation server entity that does not manage the specific entity in the knowledge space, the first knowledge representation server entity forwarding via the HGTP the specific entity call to a second knowledge representation server entity which does manage the specific entity within the knowledge space, the second knowledge representation server entity responding to the received specific entity call whereby upon receipt of the specific one or more entities by the one or more client applications the session is completed by a finalize session API operation; and further wherein the first and second knowledge representation server entities are non-dynamically bound to specific first and second physical server devices – as disclosed in independent claims 1, 10 and 18. 
Thus, it is reasonable to acknowledge that none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 17, 2022

/SHAHID A ALAM/Primary Examiner, Art Unit 2162